Case 1:18-cv-00475-MAC-KFG Document 16 Filed 09/23/20 Page 1 of 2 PageID #: 102




  UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


 MONSOUR MUHAMMAD,                                §
                                                  §
                 Plaintiff,                       §
                                                  §
 versus                                           §   CIVIL ACTION NO. 1:18-CV-475
                                                  §
 MARY SPEARS, et al.,                             §
                                                  §
                 Defendants.                      §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff Monsour Muhammad, a prisoner confined at the Stiles Unit of the Texas

 Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

 pauperis, brought this civil rights action pursuant to 42 U.S.C. § 1983 and the Religious Land Use

 and Institutionalized Persons Act against Mary Spears, Aaron Tompkins, and Michael E.

 Rutledge.

          The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends granting, in part, defendants’ motion to dismiss and denying

 the motion, in part.         The magistrate judge recommends dismissing plaintiff’s claims for

 compensatory damages against all the defendants. Although unclear, the court interprets the

 magistrate judge’s report to recommend dismissing the claims for injunctive relief against
Case 1:18-cv-00475-MAC-KFG Document 16 Filed 09/23/20 Page 2 of 2 PageID #: 103




 Defendants Tompkins and Rutledge.1 The magistrate judge recommends denying the motion to

 the extent that it requests dismissal of the claims against Defendant Spears for lack of standing.

         The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

 evidence. No objections to the Report and Recommendation of United States Magistrate Judge

 were filed by the parties.

                                                  ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct, and the report of the magistrate judge (#14) is ADOPTED. Defendants’ motion to

 dismiss (#13) is GRANTED to the extent that plaintiff’s claims for compensatory damages against

 all the defendants and the claims for injunctive relief against Defendants Tompkins and Rutledge

 are DISMISSED. The motion is DENIED to the extent that Defendant Spears seeks dismissal of

 the claims against her for lack of standing.


             SIGNED at Beaumont, Texas, this 23rd day of September, 2020.




                                                 ________________________________________
                                                             MARCIA A. CRONE
                                                      UNITED STATES DISTRICT JUDGE




         1
            The magistrate judge explains that “[b]ecause the defendants are not in a position to provide
 plaintiff with injunctive relief, the claims for injunctive relief should dismissed with respect to defendants
 Tompkins and Rutledge,” yet goes on to recommend that “[t]he claims for injunctive relief against
 defendants Tompkins and [] Rutledge should be granted.”

                                                       2
